Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 9 September 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir
                            Newport, Septer 9th 1780
                        
                        We have intelligence by several ships that are entered in differents ports, that they have been convoyed by
                            the fleet of Mr De Guichen of 26. ships of the Line, as far as the 25th Degree. I saw this morning a Captain of a Schooner
                            that came in this morning who says that he had spoken to him, and been on board the admiral ship, When they were at the
                            23d degree, that he has seen him and the Merchant fleet disemboguing under his convoy, as far as the
                            25. and 26th Degree. he says that the admiral knew that a Superior fleet was blocking us up, here; Is it that the
                            Spaniards were not ready for their expedition, or that he has thought that he could come as far as this, or that that he
                            only wanted to set the merchant fleet out of the streights. Your Excellency may, upon that, make the conjectures that you
                            please. Yesterday we saw a Frigate a cruizing. The Chevalier De Ternay has been told that the British fleet of 19. sail
                            was yesternight, 20 Leagues S.W. off block-island. but as yet, we have seen nothing of it. I am with respect, Sir, your
                            Excellency’s most obedient humble servant
                        
                            le Cte de Rochambeau

                        
                    